Name: Council Decision (EU) 2017/674 of 3 April 2017 establishing the position to be adopted on behalf of the European Union within the eighth meeting of the Conference of the Parties to the Rotterdam Convention as regards the amendments of Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade
 Type: Decision
 Subject Matter: deterioration of the environment;  chemistry;  international trade;  international affairs;  means of agricultural production;  trade;  environmental policy
 Date Published: 2017-04-08

 8.4.2017 EN Official Journal of the European Union L 97/29 COUNCIL DECISION (EU) 2017/674 of 3 April 2017 establishing the position to be adopted on behalf of the European Union within the eighth meeting of the Conference of the Parties to the Rotterdam Convention as regards the amendments of Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 192(1) and 207(3), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union approved the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (the Rotterdam Convention) by Council Decision 2006/730/EC (1). The Rotterdam Convention entered into force on 24 February 2004. (2) Regulation (EU) No 649/2012 of the European Parliament and of the Council (2) implements the Rotterdam Convention in the Union. (3) In order to ensure that importing countries benefit from the protection offered by the Rotterdam Convention, it is necessary to support the recommendation from the Chemical Review Committee, a subsidiary body of the Rotterdam Convention, as regards the inclusion in Annex III to the Rotterdam Convention of carbofuran, carbosulfan, chrysotile asbestos, short-chain chlorinated paraffins, all tributyltin compounds, trichlorfon, fenthion (ultra low volume (ULV) formulations at or above 640 g active ingredient/L) and liquid formulations (emulsifiable concentrate and soluble concentrate) containing paraquat dichloride at or above 276 g/L, corresponding to paraquat ion at or above 200 g/L. Those substances are already banned or severely restricted in the Union and are therefore subject to export requirements that go beyond what is required under the Rotterdam Convention. (4) The eighth meeting of the Conference of the Parties to the Rotterdam Convention is expected to decide on the proposed amendments to Annex III to the Rotterdam Convention. The Union should support those amendments, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union at the eighth meeting of the Conference of the Parties to the Rotterdam Convention is that the Union shall support the adoption of the amendments to Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (3) as regards the inclusion of carbofuran, carbosulfan, chrysotile asbestos, short-chain chlorinated paraffins, all tributyltin compounds, trichlorfon, fenthion (ultra low volume (ULV) formulations at or above 640 g active ingredient/L) and liquid formulations (emulsifiable concentrate and soluble concentrate) containing paraquat dichloride at or above 276 g/L, corresponding to paraquat ion at or above 200 g/L. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 3 April 2017. For the Council The President R. GALDES (1) Council Decision 2006/730/EC of 25 September 2006 on the conclusion, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (OJ L 299, 28.10.2006, p. 23). (2) Regulation (EU) No 649/2012 of the European Parliament and of the Council of 4 July 2012 concerning the export and import of hazardous chemicals (OJ L 201, 27.7.2012, p. 60). (3) OJ L 63, 6.3.2003, p. 29.